Interim Decision #1374

MAI Ang OP LEWIS

Application for PERMISSION TO REAPPLY*
A-11341677
Ddeidod by Aotin9 Regional Commissioner March 23, 1964
Because of his past convictions and deportations for illegal entry upon a false
claim of 'U.S. citizenship, applicant is denied permission to reapply for admission, pursuant to section 212(a) (17), Immigration and Nationality .Let,
in the exercise of discretion since his temporary admission under the provisions of section 212(d) (3) of the Act may be considered in connection with
an application to a United States consul for a nonimmigrant visa should
pressing need for medical treatment for himself or some other member of his
family require him to come to the United States at some future time.

The case is on appeal from the denial of the application by the District Director at Chicago. The District Director denied the application on the ground that the applicant's past immigration record does
not warrant favorable exercise of the discretion to grant the
application.
The applicant, 37 years old, married, a native and citizen of British
Honduras, who was deported from the United States on October 1,
1957, desires to reenter the United States as a visitor. On appeal, he
states that he would like to know that if sickness should occur in his
family or among his wife and children, he would be in a position to
- bring them to the United States for any sort of medical treatment not
available in his country.
The applicant first entered the United States on July 31, Mt as an
agricultural worker. He was reported on October 15, 1946 to be absent without leave from the Department of Agriculture Holding Center. He was apprehended on the same day and he departed voluntarily
to British Honduras under safeguards on November 1, 1946.
On October 14, 1956 the applicant entered the United States at San
Ysidro, California without inspection by claiming to be a United
States citizen. He was apprehended on September 4, 1957. He was
convicted in the United States District -Court, San Diego, California
666

Interim Decision #1374
on September 23, 1957 for entering the United States in that unlawful
manner. He was sentenced to imprisonment for four months but
execution of the sentence was suspended and he was placed on probation for five years on condition that he remain outside the United
States. He was deported from the United States on October 1, 1957.
The record shows that he entered the United States on October 14,

1956 to seek employment and to reside.
On July 4, 1960 he arrived at the port of San Ysidro, California and
attempted to enter the United States again by claiming to be a United
States citizen. He was paroled into the United States for prosecution.
He was convicted in the United States District Court, San Diego,
California on July 18, 1960 of illegally attempting to enter the United
States after deportation. He was sentenced to imprisonment for two

months for that offense. He was committed at the same time for an
additional four months for the crime of which he had been convicted on
September 23, 1957, and for which he had been placed on probation.
He was given a hearing in exclusion proceedings on November 16, 1960
-

and was ordered excluded and deported. as an immigrant without a
visa. The record shows that he attempted to enter the United States
on July 4, 1960 for the purpose of working in this country in order
to support his wife and children who were residing in British Honduras, and he was deported on December 17, 1960 pursuant to the exclusion order.
On July 27, 1962 he arrived at the port of New Orleans with a visitor's visa and was paroled into the United States for a hearing before
a special inquiry officer. He was instructed to report to the New

Orleans office on July 30, 1962 and then to the Chicago office on or before August 6, 1962. After a sworn statement was taken from him
in Chicago on August 6, 1962, he was released pending further notice
to appear for a hearing. The notice sent to him on August 21, 1962
to appear for a hearing on August 28, 1962 was returned undelivered
since he was not known at the address he gave. After an extensive
investigation to locate him, his departure to British Honduras on
December 18, 1963 was verified.
We agree with the District Director's decision to deny the application. Should a pressing need for medical treatment for himself or
some other member of his family require him to come to the United
States temporarily at some future time, the matter of authorizing his
temporary admission under the provisions of section 212(d) (3) of the
Immigration and Nationality Act may be considered in connection
with his -application to a United States consul for a nonimmigrant
visa.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
667

